CHILTON, J.
A final judgment rejecting the claim of the plaintiff in error having been rendered by the Orphans’ Court, it was not competent for the Probate Judge who succeeded to the powers of the Orphans’ Court Judge, to treat the decree of Ms predecessor as a nullity, and re-investigate the claim, if any of the creditors objected; for they, and not the administrator, were ■the persons whose interest was tó be affected by its allowance, *666the estate being insolvent.. We must presume the record of the-former judgment correctly sets forth what was considered and1 decided by the eourt. This rejects the claim in limine, and if was not competent for the judge at a subsequent term, from the memoranda in the handwriting of Judge Cuthbert, endorsed' on the back of the note, to interpolate by amendment nunc pro-tunc the reason for the former judgment, so as to destroy its effect as a bar. If such amendment were allowable in any case,.. it is well settled there must be some matter of record to amend by, and here none exists. The plaintiff in error had no standing in the court below,, and the refusal of the court to admit him to renew the litigation after a final judgment rejecting his claim,, is not such a judgment as authorizes- a writ of error. The writ must consequently be dismissed.